Exhibit 99.1 SOU YI LIAN MEI NETWORK TECHNOLOGY (BEIJING) CO., LTD. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Pages Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheet as of December 31, 2011 F-2 Consolidated Statement of Income and Comprehensive Income for the Year Ended December 31, 2011 F-3 Consolidated Statement of Cash Flows for the Year Ended December 31, 2011 F-4 Consolidated Statement of Changes in Equity for the Year Ended December 31, 2011 F-5 Notes to Consolidated Financial Statements F-6 - F-13 Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 F-14 Consolidated Statements of Income and Comprehensive Income for the Six Months Ended June 30, 2012 and 2011 (Unaudited) F-15 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) F-16 Notes to Consolidated Financial Statements (Unaudited) F-17 - F-22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Sou Yi Lian Mei Network Technology (Beijing) Co., Ltd. We have audited the accompanying consolidated balance sheet of Sou Yi Lian Mei Network Technology (Beijing) Co., Ltd. and its subsidiary (the “Company”) as of December 31, 2011, and the related consolidated statement of income and comprehensive income, changes in equity and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company, as of December 31, 2011, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Marcum Bernstein & Pinchuk LLP New York, New York November 26, 2012 NEW YORK OFFICE •7 Penn Plaza •Suite 830 •New York, New York 10001 •Phone 646.442.4845 •Fax 646.349.5200 •marcumbp.com F-1 SOU YI LIAN MEI NETWORK TECHNOLOGY (BEIJING) CO., LTD. CONSOLIDATED BALANCE SHEET As of December 31, (US $) Assets Current assets: Cash and cash equivalents $ Accounts receivable Other receivables Prepayment to suppliers Due from immediate holding company Other current assets Total current assets Equipment, net Total Assets $ Liabilities and Equity Current liabilities: Accounts payable $ Advances from customers Accrued payroll Due to related party Taxes payable Other payables Total current liabilities Total Liabilities Commitments and contingencies Equity: Paid-in capital Retained earnings Accumulated other comprehensive income Total equity Total Liabilities and Equity $ See notes to consolidated financial statements F-2 SOU YI LIAN MEI NETWORK TECHNOLOGY (BEIJING) CO., LTD. CONSOLIDATED STATEMENT OF INCOME AND COMPREHENSIVE INCOME Year Ended December 31, (US $) Sales $ Cost of sales Gross margin Operating expenses Selling expenses General and administrative expenses Income from operations Other income (expense): Interest income Other expense ) Income before income tax expense Income tax expense Net income $ Comprehensive Income Net income Foreign currency translation loss ) $ See notes to consolidated financial statements F-3 SOU YI LIAN MEI NETWORK TECHNOLOGY (BEIJING) CO., LTD. CONSOLIDATED STATEMENT OF CASH FLOWS Year Ended December 31, (US $) Cash flows from operating activities Net income $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation Changes in operating assets and liabilities Accounts receivable Other receivables Prepayment to suppliers ) Other current assets ) Accounts payable ) Advances from customers ) Accrued payroll Taxes payable Other payables ) Net cash provided by operating activities Cash flows from investing activities Purchases of office equipment ) Advance to shareholder ) Repayment from shareholder Loan to immediate holding company ) Net cash provided by investing activities Cash flows from financing activities Loan from related party Profit appropriation ) Net cash used in financing activities ) Effect of exchange rate fluctuation on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ Supplemental disclosure of cash flow information: Interest paid $
